
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Himes (for
			 himself and Mr. Klein of Florida)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that any
		  official within the Government of Iran at the level of deputy minister or
		  higher or officer within the Iranian Revolutionary Guard is presumptively
		  ineligible for a travel visa to the United States.
	
	
		Whereas the Government of Iran was designated a state
			 sponsor of terrorism under section 6(j)(1)(A) of the Export Administration Act
			 of 1979 (50 U.S.C. App. 2405(j)(1)(A)), section 620A(a) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2371(a)), and section 40(d) of the Arms
			 Export Control Act (22 U.S.C. 2780(d));
		Whereas, according to the Department of State’s Country
			 Reports on Human Rights Practices for 2008, the Government of Iran's “poor
			 human rights record worsened, and it continued to commit numerous serious
			 abuses … the government severely limited citizens' right to change their
			 government peacefully through free and fair elections … authorities held
			 political prisoners and intensified a crackdown against women's rights
			 reformers, ethnic minority rights activists, student activists, and religious
			 minorities”;
		Whereas the Government of Iran has engaged in a pattern of
			 deception and evasion while the international community has sought to ensure in
			 good faith that Iran does not develop nuclear weapons, and poses a direct
			 security threat to the United States and its allies in the region;
		Whereas the Government of Iran and pro-government militias
			 continue to brutally suppress the Iranian people through censorship,
			 imprisonment, and continued acts of violence against citizens seeking the
			 exercise of basic freedoms;
		Whereas the Government of Iran has been responsible for
			 the deaths of United States soldiers and civilians in Iraq and Afghanistan,
			 including Iran’s provision of improvised explosive devices (IEDs) and
			 explosively formed penetrators to insurgent forces in both theaters of
			 war;
		Whereas the Government of Iran provides significant and
			 ongoing economic and logistical support to terrorist organizations, including
			 Hezbollah, Hamas, and others;
		Whereas officials representing the Government of Iran have
			 made and continue to make belligerent and unprovoked statements regarding the
			 most critical regional ally of the United States, the State of Israel,
			 including denial of the Holocaust and calls for the complete destruction of
			 Israel itself;
		Whereas the concerns of the United States regarding Iran
			 are strictly the result of the actions of the Government of Iran, that the
			 people of the United States have feelings of friendship for the people of Iran,
			 and that cultural exchanges and regulated travel between the people of Iran and
			 of the United States is a benefit to both nations;
		Whereas the Government of Iran regularly sponsors,
			 displays, and disseminates propaganda calling for the destruction or defeat of
			 the United States, often employing the phrase “Death to America”, and referring
			 to the United States as “the Great Satan”;
		Whereas high-ranking members of the Government of Iran are
			 known to have traveled freely to the United States to make use of medical
			 facilities, visit tourist attractions, and in other ways enjoy access to
			 social, economic, and recreational opportunities within the United States;
		Whereas, due to a higher probability of satisfying the
			 economic and social criteria required as part of the Department of State’s
			 travel visa process, Iranians with economic and political connections to the
			 Government of Iran are more likely to enjoy the benefits of travel to the
			 United States than the average Iranian citizen; and
		Whereas the United States cannot continue to allow the
			 inherent hypocrisy of an anti-American regime whose members benefit
			 disproportionately from the ability to travel freely to, and enjoy the benefits
			 of, opportunities, and resources available within the United States: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that any
			 official within the Government of Iran at the level of deputy minister or
			 higher or officer within the Iranian Revolutionary Guard is presumptively
			 ineligible for a travel visa to the United States.
		
